Case 1:16-cv-00373-CFC Document 38 Filed 03/04/21 Page 1 of 5 PagelD #: 1187

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
THOMAS KANE,
Petitioner,

V. Civil Action No. 16-373-CFC

)
)
)
)
)
ROBERT MAY, )
Warden, and ATTORNEY )
GENERAL OF THE STATE OF )
DELAWARE, )

)

)

Respondents.‘

 

MEMORANDUM

I. INTRODUCTION

In December 2006, Petitioner was arrested and charged with capital murder in
the stabbing death of his wife. Petitioner pled guilty but mentally ill in February 2008 to
one count of first degree noncapital murder, one count of first degree burglary, one
count of criminal contempt of a Family Court protection from abuse order, and one
count of endangering the welfare of a child. See Kane v. Smith, 135 A.3d 308 (Table),
2016 WL 1165949, at *1 (Del. Mar. 17, 2016).

After the disposition of two post-conviction proceedings in the Delaware state
courts, Petitioner filed a habeas Petition in this Court. (D.I. 1) In May, 2019, the Court

denied the Petition as time-barred. (D.I. 35; D.I. 36) In August 2020, Petitioner filed a

 

‘The Court has substituted Warden Robert May for former Warden Dana Metzger, an
original party to the case. See Fed. R. Civ. P. 25(D).
Case 1:16-cv-00373-CFC Document 38 Filed 03/04/21 Page 2 of 5 PagelD #: 1188

Motion for Reconsideration Pursuant to Federal Rules of Civil Procedure 59(e) and
60(b). (D.I. 37)
ll. STANDARD OF REVIEW

A motion for reconsideration may be filed pursuant Federal Rule of Civil
Procedure 59(e) or Federal Rule of Civil Procedure 60(b). Although motions for
reconsideration under Rule 59(e) and Rule 60(b) serve similar functions, each has a
particular purpose. See United States v. Fiorelli, 337 F.3d 282, 288 (3d Cir. 2003). For
instance, Rule 59(e) is “a device to relitigate the original issue decided by the district
court, and [it is] used to allege legal error.” Fiorelli, 337 F.3d at 288. The moving party
must show one of the following in order to prevail on a Rule 59(e) motion: (1) an
intervening change in the controlling law; (2) the availability of new evidence that was
not available when the court issued its order; or (3) the need to correct a clear error of
law or fact or to prevent a manifest injustice. See Max’s Seafood Café v. Quinteros,
176 F.3d 669, 677 (3d Cir. 1999). A motion filed pursuant to Rule 59(e) must be filed no
later than twenty-eight days after the entry of the judgment. See Fed. R. Civ. P. 59(e).

In contrast, “Rule 60(b) allows a party to seek relief from a final judgment, and
request reopening of his case, under a limited set of circumstances including fraud,
mistake, and newly discovered evidence.” Gonzalez v. Crosby, 545 U.S. 524, 528
(2005). A motion filed pursuant to Rule 60(b) is addressed to the sound discretion of
the trial court guided by accepted legal principles applied in light of all relevant

circumstances,” but may be granted only in extraordinary circumstances. See

 

2See Pierce Assoc. Inc. v. Nemours Found., 865 F.2d 530, 548 (3d Cir. 1988).
2
Case 1:16-cv-00373-CFC Document 38 Filed 03/04/21 Page 3 of 5 PagelD #: 1189

Moolenaar v. Gov't of Virgin Islands, 822 F.2d 1342, 1346 (3d Cir. 1987). Notably, a
motion for reconsideration is not appropriate to reargue issues that the court has
already considered and decided. See Brambles USA Inc. v. Blocker, 735 F. Supp.
1239, 1240 (D. Del. 1990).

Additionally, when, as here, a district court is presented with a motion for
reconsideration after it has denied the petitioner’s federal habeas petition, the court
must first determine if the motion constitutes a second or successive application under
the Antiterrorism and Effective Death Penalty Act (‘AEDPA’). As articulated by the
Third Circuit,

in those instances in which the factual predicate of a petitioner's Rule 60(b)

motion attacks the manner in which the earlier habeas judgment was procured

and not the underlying conviction, the Rule 60(b) motion may be adjudicated on
the merits. However, when the Rule 60(b) motion seeks to collaterally attack the
petitioner's underlying conviction, the motion should be treated as a successive
habeas petition.
Pridgen v. Shannon, 380 F.3d 721, 727 (3d Cir. 2004). Under AEDPA, a prisoner
cannot file a second or successive habeas petition without first obtaining approval from
the appropriate court of appeals and, absent such authorization, a district court cannot
consider the merits of a subsequent petition. See 28 U.S.C. § 2244(b)(3)(A); Robinson
v. Johnson, 313 F.3d 128, 139-40 (3d Cir. 2002).
lil. DISCUSSION
Petitioner filed his motion for reconsideration pursuant to Federal Rules of Civil

Procedure 59(e) and 60(b). To the extent the Motion is filed pursuant to Rule 59(e), it is

time-barred, because it was filed a little more than one year and two months after the
Case 1:16-cv-00373-CFC Document 38 Filed 03/04/21 Page 4 of 5 PagelD #: 1190

entry of the Court’s judgment in May 2019. See Fed. R. Civ. P. 59(e) (a “motion to
amend a judgment must be filed no later than 28 days after the entry of the judgment.”).

To the extent the Motion is filed pursuant to Rule 60(b), the Court must first
determine if the motion constitutes a “true” motion for reconsideration, or if it constitutes
a second or successive habeas application under the Antiterrorism and Effective Death
Penalty Act (“AEDPA”). See Gonzalez, 545 U.S. at 529-30. In his Motion, Petitioner
contends that he is entitled to Rule 60(b) relief because the Delaware Superior Court's
failure to hold a competency hearing prior to his pleading “guilty but mentally ill to first
degree murder”: (1) deprived him of his rights under the Sixth and Fourteenth
Amendments and violated various Supreme Court (D.I|. 37 at 1-2); and (2) was contrary
to clearly established federal law as set forth in Lee v. United States, 137 S.Ct 1958
(2017) and Garza v. Idaho, 139 S.Ct. 738 (2019) (D.I. 37 at 11-12). These arguments
attack Petitioner's underlying conviction and not the manner in which the Court's denial
of his § 2254 Petition was procured. Consequently, the Court must treat the Motion as
a second or successive § 2254 petition.

There is no indication that Petitioner has obtained authorization to file a second
or successive § 2254 petition from the Third Circuit Court of Appeals. Therefore, the
Court will dismiss the instant Rule 60(b) Motion for lack of jurisdiction.2 See Rule 9, 28

U.S.C. foll. § 2254; 28 U.S.C. § 2244(b)(1).

 

2The Court concludes that it would not be in the interest of justice to transfer the instant
Motion to the Court of Appeals for the Third Circuit, because nothing in the Motion
comes close to satisfying the substantive requirements for a second or successive
petition under 28 U.S.C. § 2244(b)(2).
Case 1:16-cv-00373-CFC Document 38 Filed 03/04/21 Page 5 of 5 PagelD #: 1191

IV. CONCLUSION

For the aforementioned reasons, the Court will deny Petitioner’s Motion for
Reconsideration Pursuant to Federal Rules of Civil Procedure 59(e) and 60(b). In
addition, the Court will not issue a certificate of appealability, because Petitioner has
failed to make a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2); see United States v. Eyer, 113 F.3d 470 (3d Cir. 1997); 3d Cir. LAR 22.2

(2011). A separate Order will be entered.

Dated: March 4, 2021 LL. a CN,

UNITED STATES DISTRIC#/ JUDGE
